Citation Nr: 1034160	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  05-10 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, 
to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for cubital tunnel syndrome 
of the left arm, to include as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1964 to May 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2003 rating 
decision of the Waco, Texas VARO.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action on his part is 
required.


REMAND

The Board is of the opinion that further notice and development 
of the record are required to comply with VA's duties to assist 
notify the Veteran and to assist him in the development of the 
facts pertinent to the matters on appeal.  See 38 C.F.R. § 3.159 
(2009).

Regarding the claims of service connection for erectile 
dysfunction and cubital tunnel syndrome of the left arm, the 
Veteran has alternately claimed that these disabilities are 
related (secondary) to his service-connected diabetes mellitus.  
Under the revised section 3.310(b), the regulation provides that 
any increase in severity of a nonservice-connected disease, or 
injury that is proximately due to or the result of a service-
connected disease, will be service connected.  However, VA will 
not concede that a non-service-connected disease or injury was 
aggravated by a service-connected disease or injury unless the 
baseline level of severity of the nonservice-connected disease or 
injury is established by medical evidence created before the 
onset of aggravation or by the earliest medical evidence created 
at any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity of 
the nonservice-connected disease or injury.  The rating activity 
will determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities and determine the extent of 
aggravation by deducting the baseline level of severity, as well 
as any increase in severity due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310 (b), added 
effective October 10, 2006, 71 Fed. Reg. 52744-52747 (Sept. 7, 
2006).

VA's duty to assist includes providing for a VA 
examination/securing a medical opinion, when necessary.  A VA 
examination is necessary in a service connection claim when:  
(1) There is competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) there is 
evidence establishing that an event, injury, or disease occurred 
in service; (3) there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) there is otherwise 
insufficient competent evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to factor # 3 above (and indication that the claimed 
disability may be associated with service or with another 
service-connected disability), the United States Court of Appeals 
for Veterans Claims has stated that this element establishes a 
low threshold and requires only that the evidence "indicates" 
that there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

In October 2003, the Veteran was afforded VA examinations for 
diabetes mellitus, peripheral neuropathy of the left arm, and 
erectile dysfunction.  The diabetes examiner noted complaints of 
intermittent numbness of the left arm since the early 1990s, a 
history of erectile dysfunction since 1998, and initial diagnosis 
of diabetes mellitus in July 2003; the diagnosis diabetes 
mellitus type 2 without complications.  On peripheral nerves 
examination the diagnosis was cubital tunnel syndrome of the left 
arm, less likely than not related to diabetes mellitus, with no 
further explanation.  On genitourinary examination the diagnosis 
was erectile dysfunction of 5 years duration, less likely than 
not related to diabetes mellitus, with no further explanation.  
Notably, the probative value of a medical opinion rests in part 
on the explanation of rationale for the opinion

The December 2003 rating decision on appeal initially denied 
service connection for diabetes mellitus for on the basis that 
service in Vietnam was unproven.  A November 2004 rating decision 
awarded the Veteran service connection for diabetes mellitus.  

In a February 2008 VA diabetes examination, the examiner noted 
that the Veteran "had impotence on the basis of his hypertensive 
cardiovascular disease prior to the onset/diagnosis of diabetes 
mellitus" and stated that the Veteran "has documentation of 
erectile dysfunction occurring prior to the diagnosis of diabetes 
mellitus, so that is not related to diabetes mellitus."

In any secondary service connection claim, any increase in 
severity of a nonservice-connected disease that is proximately 
due to or the result of a service-connected disease must be 
assessed in the medical evidence.  Because the October 2003 and 
February 2008 examiners did not adequately address whether the 
service-connected diabetes mellitus aggravated the Veteran's 
erectile dysfunction and cubital tunnel syndrome of the left arm, 
a VA nexus examination is necessary in this matter.

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for association with 
the claims file copies of the complete 
clinical records (those not already 
associated with the claims file) of all VA 
treatment the Veteran has received for his 
erectile dysfunction and neurological 
disorder of the left arm.  

2.  The RO should then arrange for the 
Veteran to be examined by an appropriate 
physician to determine the etiology of his 
erectile dysfunction and neurological 
disorder of the left arm, and in particular 
whether or not they are related to (were 
caused or aggravated by) his [service-
connected] diabetes mellitus.  The Veteran's 
claims file (including this remand) must be 
reviewed by the examiner in conjunction with 
the examination.  Based on examination of the 
Veteran and review of his claims file, the 
examiner should provide an opinion responding 
to the following:  

a) What is the most likely etiology for the 
Veteran's erectile dysfunction?  
Specifically, is it at least as likely as not 
(a 50% or greater probability) that the 
Veteran's erectile dysfunction was either (i) 
caused or (ii) aggravated by (increased in 
severity due to) his service-connected 
diabetes mellitus.  If the opinion is to the 
effect that the diabetes mellitus did not 
cause, but aggravated, the erectile 
dysfunction, the examiner should also 
specify, so far as possible, the degree of 
erectile dysfunction (pathology/impairment) 
resulting from such aggravation.  The 
examiner must explain the rationale for all 
opinions.  

b) What is the most likely etiology for the 
Veteran's neurological disorder of the left 
arm?  Specifically, is it at least as likely 
as not (a 50% or greater probability) that 
the Veteran's neurological disorder of the 
left arm was either (i) caused or (ii) 
aggravated by (increased in severity due to) 
his service-connected diabetes mellitus.  If 
the opinion is to the effect that the 
diabetes mellitus did not cause, but 
aggravated, the neurological disorder of the 
left arm, the examiner should also specify, 
so far as possible, the degree of 
neurological disability of the left arm 
(pathology/impairment) resulting from such 
aggravation.  The examiner must explain the 
rationale for all opinions.  

3.  The RO should then re-adjudicate these 
claims.  If either remains denied, the RO 
should issue an appropriate SSOC and afford 
the Veteran and his representative the 
opportunity to respond.  The case should then 
be returned to the Board, if in order, for 
further review.
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

